UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4611
JOSEPH ROPER, JR.,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
                 C. Weston Houck, District Judge.
                            (CR-99-227)

                      Submitted: May 22, 2001

                      Decided: June 11, 2001

  Before WILKINS, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

William R. Williams, WILLCOX, BUYCK & WILLIAMS, P.A.,
Florence, South Carolina, for Appellant. John C. Keeney, Acting
Assistant Attorney General, Joshua R. Hochberg, Chief, Philip Urof-
sky, Senior Trial Attorney, Fraud Section, Criminal Division, J. Rene
Josey, United States Attorney, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Appellee.
2                      UNITED STATES v. ROPER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Joseph Roper, Jr., was found guilty of Counts 1-18 of the supersed-
ing indictment, for conspiracy to commit mail fraud, mail fraud, and
conspiracy to commit money laundering, and guilty of Counts 42-48,
money laundering. For Counts 1-17 Roper was sentenced to sixty
months each and for Counts 18, 42-48 to 135 months each, with all
sentences to run concurrently. Roper’s counsel has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), raising
two issues but stating that in his opinion there are no meritorious
issues for appeal. Roper raises the same issues in his pro se supple-
mental brief. For the reasons that follow we affirm.

   First, viewing the evidence in the light most favorable to the prose-
cution, we find that any rational trier of fact could have found the
essential elements of the conspiracy convictions beyond a reasonable
doubt. Glasser v. United States, 315 U.S. 60, 80 (1942). Second, we
do not find that the district court clearly erred by increasing Roper’s
offense level by four for being a leader or organizer under U.S. Sen-
tencing Guidelines Manual § 3B1.1 (1998). United States v. France,
164 F.3d 203, 209 (4th Cir. 1998), cert. denied, 527 U.S. 1010
(1999).

   Having examined the entire record in this case in accordance with
the requirements of Anders, we find no meritorious issues for appeal.
Accordingly, we affirm. This court requires that counsel inform his
client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
                      UNITED STATES v. ROPER                  3
court and argument would not aid the decisional process.

                                                       AFFIRMED